DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IA and Species IIA in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7-8, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatchett et al. (US 2007/0243618 A1), in view of Hutter et al. (Robust optical oxygen sensors based on polymer-bound NIR-emitting platinum(II)–benzoporphyrins).
Regarding claims 1, 4, and 5, Hatchett discloses an oxygen permeable layer for detection of molecular oxygen (Fig. 6, Fig. 7, see: luminescence indicator 24), wherein the layer has a carrier material in which at least one particle is comprised ([0096], see: ruthenium-based luminescence compound dispersed within a gas permeable polymer matrix), wherein the carrier material is polyvinylidene fluoride or a copolymer of polyvinylidene fluoride ([0104], see: polyvinylidene fluoride), and the particle comprises an indicator compound for detection of molecular oxygen ([0099], see: ruthenium-based luminescence compound).
Hatchett does not explicitly disclose the particle comprises a copolymer that is composed of an indicator compound as a first monomer and at least a second monomer, wherein the second monomer is selected from the group consisting of styrene, a monosubstituted styrene, a polysubstituted styrene, a divinylbenzene, an alkyl acrylate, an alkyl methacrylate, bismethacrylate, acrylamide, bis-acrylamide, a vinyl sulfonamide, an O-vinyl ether, and mixtures thereof; wherein the indicator compound is a compound of formula (I), wherein M is Pd2+ or Pt2+, each R1 is independently CF3 or H, each R2 is independently -(CH2)n-R3 or H, wherein at least one R2 is -(CH2)n-R3, each R3 is independently ortho-styryl, meta-styryl, para-styryl, vinyl, acrylamide, methacrylamide, acrylate, methacrylate, vinyl sulfonate or vinyl sulfonamide, and n is an integer from 0 to 12 in case R3 is vinyl, acrylamide, methacrylamide, acrylate, methacrylate, vinyl sulfonate, or vinyl sulfonamide, and n is an integer from 1 to 12 in case R3 is ortho-styryl, meta-styryl, or para-styryl.
Hutter teaches an analogous oxygen sensor based on polymer bound metal complexes comprising a copolymer of different monomers with styrene-modified platinum (II)-benzoporphyrin (pg. 7594-7596/Synthetic Procedures; Fig. 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one oxygen sensitive optical indicator for another, in the device disclosed by Hatchett, as taught by Hutter, in order to provide for an (Hutter: pg. 7594/Conclusions).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, while modified Hatchett does not explicitly disclose the thickness of the analogous layer, Hatchett teaches it was known in the art, before the effective filing date of the claimed invention, that with high film thickness, oxygen permeability of the sensor film decreases [0236].  Therefore the oxygen permeability is a variable that can be modified, among others, by varying the thickness of the layer.  For that reason, the layer thickness, would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the layer thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the layer thickness in the apparatus of modified Hatchett to obtain the desired oxygen permeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 3, while modified Hatchett does not explicitly disclose the layer having pores with a diameter of approximately 0.05 µm to approximately 2 µm, modified Hatchett teaches the same material composition as instantly claimed and the same (pg. 7594-7596/Synthetic Procedures; see: phase inversion process), which is disclosed by the Applicants as providing the instantly claimed pore dimensions (Instant Specification, see: pg. 7/L8-16).  As the analogous layer disclosed by modified Hatchett comprises the same materials and method of manufacture as the instant invention, it is the position of the Examiner that it would further comprise the instantly claimed material properties.
Regarding claim 7, modified Hatchett further discloses the particle has a mean particle size of approximately 0.1 µm to approximately 50 µm (Hutter: pg. 7596/Preparation of PSMA nanoparticles, see: Zav 85 nm, which is “approximately 0.1 µm”).
Regarding claim 8, modified Hatchett further discloses a plurality of particles is comprised in the carrier material (Hutter: pg. 7596/Preparation of PSMA nanoparticles), and the particles preferably are homogeneously distributed in the carrier material (optional limitation).
Regarding claim 12, modified Hatchett discloses a method for producing the layer according to claim 1 (see: rejection of claim 1 above), the method comprising the steps: (a) providing a mixture that has a carrier material and at least one particle, wherein the carrier material is polyvinylidene fluoride or a copolymer of polyvinylidene fluoride, and the particle comprises a polymer or a copolymer, wherein the polymer or copolymer of the particle has a chemically covalently bonded indicator compound for detection of molecular oxygen  (see: rejection of claim 1 above), in a solvent, wherein the solvent is selected such that the carrier material substantially dissolves therein whereas the particles substantially do not dissolve therein (Hatchett: [0174], see: dimethylformamide); (b) homogenizing the mixture at a temperature of approximately 15°C to approximately 25°C under agitation (Hatchett: [0174], see: reflux with stirring from 170°C to room temperature);Serial No. UnknownAttorney's Docket No.: 18050.016USPage: 7 (c) applying the mixture to a carrier foil by knife coating (Hutter: pg. 7596/preparation of sensor films, see: knife coating onto PET foils); (d) precipitating the layer by immersing the carrier foil with the coating from step (c) in a nonsolvent in darkness (Hutter: pg. 7596/Co-polymerisation, see: precipitated in methanol); and (e) drying the layer (Hutter: pg. 7596/preparation of sensor films, see: dried for 24 hours).
While modified Hatchett does not explicitly disclose the temperature at which the step of precipitating occurs, both Hatchett and Hutter describe cooling the reaction materials to room temperature after the step of dissolving (Hatchett: [0174]; Hutter: pg. 7594-7596/Synthetic Procedures).  Therefore it is the position of the Examiner that one having ordinary skill in the art, before the effective filing date of the claimed invention, would have performed the analogous precipitating step at the last disclosed room temperature in the absence of a specific precipitating temperature.
Regarding claim 13, modified Hatchett further discloses the solvent is N-methylpyrrolidone, dimethylacetamide, dimethylformamide, hexamethylphosphoric triamide, trimethyl phosphate, triethyl phosphate, or dimethyl sulfoxide (Hatchett: [0174], see: dimethylformamide).
Regarding claim 14, modified Hatchett further discloses the nonsolvent is deionized water, methanol, ethanol, butanol, or a mixture thereof (Hutter: pg. 7596/Co-polymerisation, see: precipitated in methanol).
(see: rejection of claim 1 above) with the medium (Hatchett: Claim 19; Hutter: pg. 7597/Measurements).
Regarding claim 16, modified Hatchett does not explicitly disclose the particle has a mean particle size of approximately 2 µm to approximately 30 µm.  As the indicator surface area and sensor response time are variables that can be modified, among others, by adjusting said mean particle size, with said surface area increasing and sensor response time decreasing as the mean particle size is decreased, the precise mean particle size would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed mean particle size cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the mean particle size in the apparatus of modified Hatchett to obtain the desired balance between the surface area and sensor response time (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 17, modified Hatchett further discloses the medium is a solid, gaseous or liquid medium (Hatchett: Claim 19; Hutter: pg. 7597/Measurements).
Regarding claim 18, modified Hatchett further discloses the medium is a vapor of an organic solvent (Hatchett: Claim 19; Hutter: pg. 7597/Measurements).
Claims 9-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatchett et al. (US 2007/0243618 A1), in view of Hutter et al. (Robust optical oxygen sensors based on polymer-bound NIR-emitting platinum(II)–benzoporphyrins), as applied to claim 1 above, in further vide of Schoenfuss et al. (US 2015/0192519 A1).
Regarding claim 9, modified Hatchett discloses a system for detection of molecular oxygen, wherein the system comprises a first oxygen permeable layer according to claim 1 (see: rejection of claim 1 above).
Modified Hatchett does not explicitly disclose the system being a multilayer system further comprising a second layer having no indicator compound for detection of molecular oxygen.
Schoenfuss teaches a plurality of analogous optical based oxygen sensors comprising a plurality of layers (Fig. 1-4), including a sensor element (3) configured as a layer and comprising luminescence indicators [0034], and a protector element (4) configured as a layer and comprising one or more fluoropolymers, such as PTFE [0041].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a fluoropolymer protector element layer into the device disclosed by modified Hatchett, as taught by Schoenfuss, since such a modification would have provided for a barrier for harmful compounds which would have an inactivating and/or destructive effect on the indicators (Schoenfuss: [0044]).
Regarding claim 10, modified Hatchett does not explicitly disclose the second layer consists of porous polyvinylidene fluoride.

Regarding claim 11, modified Hatchett further discloses the second layer is colored white (Schoenfuss: [0041], see: PTFE).
Regarding claim 20, modified Hatchett further discloses a method of detecting molecular oxygen in a medium, comprising contacting a multilayer system according to claim 9 (see: rejection of claim 9 above) with the medium (Hatchett: Claim 19; Hutter: pg. 7597/Measurements; Schoenfuss: Fig. 1-4, see: media M).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797